In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                               ________________

                              NO. 09-14-00496-CR
                              NO. 09-14-00497-CR
                               ________________

                 DUSTIN WAYNE HARRINGTON, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                  Trial Cause Nos. 14-19207, 14-19726
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to plea bargain agreements, appellant Dustin Wayne Harrington

pleaded guilty to credit card abuse and possession of a controlled substance. In

both cases, the trial court found the evidence sufficient to find Harrington guilty,

but deferred further proceedings and placed Harrington on community supervision.

The State subsequently filed a motion to revoke Harrington’s unadjudicated

community supervision in each case. In both cases, Harrington pleaded “true” to


                                         1
four violations of the conditions of his community supervision. The trial court

found that Harrington had violated the conditions of his community supervision in

both cases and found Harrington guilty. The trial court assessed punishment at two

years of confinement in the credit card abuse case and five years of confinement in

the possession of a controlled substance case, with the sentences to run

concurrently.

      Harrington’s appellate counsel filed briefs that present counsel’s

professional evaluation of the records and conclude the appeals are frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On January 20, 2015, we granted an extension of time for

Harrington to file pro se briefs. We received no response from Harrington. We

have reviewed the appellate records, and we agree with counsel’s conclusion that

no arguable issues support these appeals. Therefore, we find it unnecessary to

order appointment of new counsel to re-brief the appeals. Compare Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgments. 1




      1
        Harrington may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.

                                     ________________________________
                                            STEVE McKEITHEN
                                                Chief Justice

Submitted on April 28, 2015
Opinion Delivered May 6, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3